Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 1 of 283 Pageid#:
                                   1046
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 2 of 283 Pageid#:
                                   1047
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 3 of 283 Pageid#:
                                   1048
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 4 of 283 Pageid#:
                                   1049
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 5 of 283 Pageid#:
                                   1050
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 6 of 283 Pageid#:
                                   1051
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 7 of 283 Pageid#:
                                   1052
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 8 of 283 Pageid#:
                                   1053
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 9 of 283 Pageid#:
                                   1054
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 10 of 283 Pageid#:
                                    1055
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 11 of 283 Pageid#:
                                    1056
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 12 of 283 Pageid#:
                                    1057
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 13 of 283 Pageid#:
                                    1058
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 14 of 283 Pageid#:
                                    1059
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 15 of 283 Pageid#:
                                    1060
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 16 of 283 Pageid#:
                                    1061
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 17 of 283 Pageid#:
                                    1062
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 18 of 283 Pageid#:
                                    1063
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 19 of 283 Pageid#:
                                    1064
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 20 of 283 Pageid#:
                                    1065
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 21 of 283 Pageid#:
                                    1066
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 22 of 283 Pageid#:
                                    1067
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 23 of 283 Pageid#:
                                    1068
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 24 of 283 Pageid#:
                                    1069
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 25 of 283 Pageid#:
                                    1070
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 26 of 283 Pageid#:
                                    1071
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 27 of 283 Pageid#:
                                    1072
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 28 of 283 Pageid#:
                                    1073
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 29 of 283 Pageid#:
                                    1074
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 30 of 283 Pageid#:
                                    1075
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 31 of 283 Pageid#:
                                    1076
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 32 of 283 Pageid#:
                                    1077
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 33 of 283 Pageid#:
                                    1078
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 34 of 283 Pageid#:
                                    1079
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 35 of 283 Pageid#:
                                    1080
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 36 of 283 Pageid#:
                                    1081
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 37 of 283 Pageid#:
                                    1082
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 38 of 283 Pageid#:
                                    1083
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 39 of 283 Pageid#:
                                    1084
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 40 of 283 Pageid#:
                                    1085
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 41 of 283 Pageid#:
                                    1086
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 42 of 283 Pageid#:
                                    1087
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 43 of 283 Pageid#:
                                    1088
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 44 of 283 Pageid#:
                                    1089
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 45 of 283 Pageid#:
                                    1090
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 46 of 283 Pageid#:
                                    1091
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 47 of 283 Pageid#:
                                    1092
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 48 of 283 Pageid#:
                                    1093
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 49 of 283 Pageid#:
                                    1094
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 50 of 283 Pageid#:
                                    1095
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 51 of 283 Pageid#:
                                    1096
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 52 of 283 Pageid#:
                                    1097
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 53 of 283 Pageid#:
                                    1098
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 54 of 283 Pageid#:
                                    1099
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 55 of 283 Pageid#:
                                    1100
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 56 of 283 Pageid#:
                                    1101
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 57 of 283 Pageid#:
                                    1102
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 58 of 283 Pageid#:
                                    1103
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 59 of 283 Pageid#:
                                    1104
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 60 of 283 Pageid#:
                                    1105
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 61 of 283 Pageid#:
                                    1106
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 62 of 283 Pageid#:
                                    1107
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 63 of 283 Pageid#:
                                    1108
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 64 of 283 Pageid#:
                                    1109
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 65 of 283 Pageid#:
                                    1110
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 66 of 283 Pageid#:
                                    1111
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 67 of 283 Pageid#:
                                    1112
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 68 of 283 Pageid#:
                                    1113
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 69 of 283 Pageid#:
                                    1114
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 70 of 283 Pageid#:
                                    1115
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 71 of 283 Pageid#:
                                    1116
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 72 of 283 Pageid#:
                                    1117
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 73 of 283 Pageid#:
                                    1118
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 74 of 283 Pageid#:
                                    1119
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 75 of 283 Pageid#:
                                    1120
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 76 of 283 Pageid#:
                                    1121
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 77 of 283 Pageid#:
                                    1122
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 78 of 283 Pageid#:
                                    1123
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 79 of 283 Pageid#:
                                    1124
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 80 of 283 Pageid#:
                                    1125
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 81 of 283 Pageid#:
                                    1126
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 82 of 283 Pageid#:
                                    1127
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 83 of 283 Pageid#:
                                    1128
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 84 of 283 Pageid#:
                                    1129
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 85 of 283 Pageid#:
                                    1130
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 86 of 283 Pageid#:
                                    1131
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 87 of 283 Pageid#:
                                    1132
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 88 of 283 Pageid#:
                                    1133
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 89 of 283 Pageid#:
                                    1134
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 90 of 283 Pageid#:
                                    1135
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 91 of 283 Pageid#:
                                    1136
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 92 of 283 Pageid#:
                                    1137
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 93 of 283 Pageid#:
                                    1138
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 94 of 283 Pageid#:
                                    1139
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 95 of 283 Pageid#:
                                    1140
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 96 of 283 Pageid#:
                                    1141
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 97 of 283 Pageid#:
                                    1142
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 98 of 283 Pageid#:
                                    1143
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 99 of 283 Pageid#:
                                    1144
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 100 of 283 Pageid#:
                                    1145
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 101 of 283 Pageid#:
                                    1146
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 102 of 283 Pageid#:
                                    1147
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 103 of 283 Pageid#:
                                    1148
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 104 of 283 Pageid#:
                                    1149
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 105 of 283 Pageid#:
                                    1150
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 106 of 283 Pageid#:
                                    1151
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 107 of 283 Pageid#:
                                    1152
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 108 of 283 Pageid#:
                                    1153
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 109 of 283 Pageid#:
                                    1154
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 110 of 283 Pageid#:
                                    1155
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 111 of 283 Pageid#:
                                    1156
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 112 of 283 Pageid#:
                                    1157
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 113 of 283 Pageid#:
                                    1158
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 114 of 283 Pageid#:
                                    1159
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 115 of 283 Pageid#:
                                    1160
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 116 of 283 Pageid#:
                                    1161
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 117 of 283 Pageid#:
                                    1162
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 118 of 283 Pageid#:
                                    1163
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 119 of 283 Pageid#:
                                    1164
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 120 of 283 Pageid#:
                                    1165
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 121 of 283 Pageid#:
                                    1166
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 122 of 283 Pageid#:
                                    1167
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 123 of 283 Pageid#:
                                    1168
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 124 of 283 Pageid#:
                                    1169
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 125 of 283 Pageid#:
                                    1170
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 126 of 283 Pageid#:
                                    1171
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 127 of 283 Pageid#:
                                    1172
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 128 of 283 Pageid#:
                                    1173
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 129 of 283 Pageid#:
                                    1174
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 130 of 283 Pageid#:
                                    1175
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 131 of 283 Pageid#:
                                    1176
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 132 of 283 Pageid#:
                                    1177
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 133 of 283 Pageid#:
                                    1178
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 134 of 283 Pageid#:
                                    1179
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 135 of 283 Pageid#:
                                    1180
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 136 of 283 Pageid#:
                                    1181
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 137 of 283 Pageid#:
                                    1182
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 138 of 283 Pageid#:
                                    1183
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 139 of 283 Pageid#:
                                    1184
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 140 of 283 Pageid#:
                                    1185
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 141 of 283 Pageid#:
                                    1186
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 142 of 283 Pageid#:
                                    1187
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 143 of 283 Pageid#:
                                    1188
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 144 of 283 Pageid#:
                                    1189
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 145 of 283 Pageid#:
                                    1190
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 146 of 283 Pageid#:
                                    1191
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 147 of 283 Pageid#:
                                    1192
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 148 of 283 Pageid#:
                                    1193
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 149 of 283 Pageid#:
                                    1194
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 150 of 283 Pageid#:
                                    1195
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 151 of 283 Pageid#:
                                    1196
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 152 of 283 Pageid#:
                                    1197
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 153 of 283 Pageid#:
                                    1198
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 154 of 283 Pageid#:
                                    1199
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 155 of 283 Pageid#:
                                    1200
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 156 of 283 Pageid#:
                                    1201
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 157 of 283 Pageid#:
                                    1202
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 158 of 283 Pageid#:
                                    1203
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 159 of 283 Pageid#:
                                    1204
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 160 of 283 Pageid#:
                                    1205
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 161 of 283 Pageid#:
                                    1206
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 162 of 283 Pageid#:
                                    1207
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 163 of 283 Pageid#:
                                    1208
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 164 of 283 Pageid#:
                                    1209
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 165 of 283 Pageid#:
                                    1210
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 166 of 283 Pageid#:
                                    1211
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 167 of 283 Pageid#:
                                    1212
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 168 of 283 Pageid#:
                                    1213
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 169 of 283 Pageid#:
                                    1214
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 170 of 283 Pageid#:
                                    1215
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 171 of 283 Pageid#:
                                    1216
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 172 of 283 Pageid#:
                                    1217
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 173 of 283 Pageid#:
                                    1218
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 174 of 283 Pageid#:
                                    1219
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 175 of 283 Pageid#:
                                    1220
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 176 of 283 Pageid#:
                                    1221
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 177 of 283 Pageid#:
                                    1222
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 178 of 283 Pageid#:
                                    1223
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 179 of 283 Pageid#:
                                    1224
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 180 of 283 Pageid#:
                                    1225
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 181 of 283 Pageid#:
                                    1226
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 182 of 283 Pageid#:
                                    1227
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 183 of 283 Pageid#:
                                    1228
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 184 of 283 Pageid#:
                                    1229
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 185 of 283 Pageid#:
                                    1230
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 186 of 283 Pageid#:
                                    1231
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 187 of 283 Pageid#:
                                    1232
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 188 of 283 Pageid#:
                                    1233
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 189 of 283 Pageid#:
                                    1234
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 190 of 283 Pageid#:
                                    1235
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 191 of 283 Pageid#:
                                    1236
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 192 of 283 Pageid#:
                                    1237
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 193 of 283 Pageid#:
                                    1238
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 194 of 283 Pageid#:
                                    1239
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 195 of 283 Pageid#:
                                    1240
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 196 of 283 Pageid#:
                                    1241
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 197 of 283 Pageid#:
                                    1242
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 198 of 283 Pageid#:
                                    1243
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 199 of 283 Pageid#:
                                    1244
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 200 of 283 Pageid#:
                                    1245
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 201 of 283 Pageid#:
                                    1246
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 202 of 283 Pageid#:
                                    1247
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 203 of 283 Pageid#:
                                    1248
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 204 of 283 Pageid#:
                                    1249
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 205 of 283 Pageid#:
                                    1250
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 206 of 283 Pageid#:
                                    1251
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 207 of 283 Pageid#:
                                    1252
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 208 of 283 Pageid#:
                                    1253
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 209 of 283 Pageid#:
                                    1254
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 210 of 283 Pageid#:
                                    1255
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 211 of 283 Pageid#:
                                    1256
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 212 of 283 Pageid#:
                                    1257
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 213 of 283 Pageid#:
                                    1258
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 214 of 283 Pageid#:
                                    1259
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 215 of 283 Pageid#:
                                    1260
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 216 of 283 Pageid#:
                                    1261
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 217 of 283 Pageid#:
                                    1262
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 218 of 283 Pageid#:
                                    1263
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 219 of 283 Pageid#:
                                    1264
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 220 of 283 Pageid#:
                                    1265
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 221 of 283 Pageid#:
                                    1266
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 222 of 283 Pageid#:
                                    1267
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 223 of 283 Pageid#:
                                    1268
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 224 of 283 Pageid#:
                                    1269
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 225 of 283 Pageid#:
                                    1270
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 226 of 283 Pageid#:
                                    1271
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 227 of 283 Pageid#:
                                    1272
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 228 of 283 Pageid#:
                                    1273
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 229 of 283 Pageid#:
                                    1274
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 230 of 283 Pageid#:
                                    1275
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 231 of 283 Pageid#:
                                    1276
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 232 of 283 Pageid#:
                                    1277
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 233 of 283 Pageid#:
                                    1278
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 234 of 283 Pageid#:
                                    1279
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 235 of 283 Pageid#:
                                    1280
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 236 of 283 Pageid#:
                                    1281
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 237 of 283 Pageid#:
                                    1282
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 238 of 283 Pageid#:
                                    1283
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 239 of 283 Pageid#:
                                    1284
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 240 of 283 Pageid#:
                                    1285
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 241 of 283 Pageid#:
                                    1286
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 242 of 283 Pageid#:
                                    1287
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 243 of 283 Pageid#:
                                    1288
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 244 of 283 Pageid#:
                                    1289
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 245 of 283 Pageid#:
                                    1290
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 246 of 283 Pageid#:
                                    1291
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 247 of 283 Pageid#:
                                    1292
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 248 of 283 Pageid#:
                                    1293
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 249 of 283 Pageid#:
                                    1294
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 250 of 283 Pageid#:
                                    1295
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 251 of 283 Pageid#:
                                    1296
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 252 of 283 Pageid#:
                                    1297
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 253 of 283 Pageid#:
                                    1298
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 254 of 283 Pageid#:
                                    1299
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 255 of 283 Pageid#:
                                    1300
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 256 of 283 Pageid#:
                                    1301
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 257 of 283 Pageid#:
                                    1302
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 258 of 283 Pageid#:
                                    1303
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 259 of 283 Pageid#:
                                    1304
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 260 of 283 Pageid#:
                                    1305
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 261 of 283 Pageid#:
                                    1306
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 262 of 283 Pageid#:
                                    1307
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 263 of 283 Pageid#:
                                    1308
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 264 of 283 Pageid#:
                                    1309
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 265 of 283 Pageid#:
                                    1310
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 266 of 283 Pageid#:
                                    1311
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 267 of 283 Pageid#:
                                    1312
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 268 of 283 Pageid#:
                                    1313
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 269 of 283 Pageid#:
                                    1314
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 270 of 283 Pageid#:
                                    1315
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 271 of 283 Pageid#:
                                    1316
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 272 of 283 Pageid#:
                                    1317
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 273 of 283 Pageid#:
                                    1318
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 274 of 283 Pageid#:
                                    1319
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 275 of 283 Pageid#:
                                    1320
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 276 of 283 Pageid#:
                                    1321
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 277 of 283 Pageid#:
                                    1322
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 278 of 283 Pageid#:
                                    1323
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 279 of 283 Pageid#:
                                    1324
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 280 of 283 Pageid#:
                                    1325
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 281 of 283 Pageid#:
                                    1326
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 282 of 283 Pageid#:
                                    1327
Case 1:18-cv-00031-MFU-PMS Document 72-1 Filed 04/24/19 Page 283 of 283 Pageid#:
                                    1328
